Exhibit CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION In connection with the Quarterly Report of Bridgetech Holdings International, Inc. (the "Company") on Form 10-Q for the period ending June 30, 2008 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Scott Landow, Chief Executive Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Registrant Date: August 19, 2008 Bridgetech Holdings International, Inc. By: /s/ Scott Landow Scott Landow Chairman, Chief Executive Officer (Principle Executive Officer, Principle Financial Officer)
